Citation Nr: 1507212	
Decision Date: 02/19/15    Archive Date: 02/26/15

DOCKET NO.  12-07 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an initial disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD) prior to November 19, 2013. 

2. Entitlement to an initial disability rating in excess of 70 percent for PTSD since November 19, 2013.

3. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse
ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1964 to February 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of the Veteran Affairs (VA) Regional Office (RO).  In that decision, the RO granted service connection for PTSD assigning a 70 percent disability rating effective March 25, 2009.  

During his July 2013 VA psychiatric examination, the Veteran asserted that his unemployment was secondary to the effects of his mental disorder.  Therefore, the issue of entitlement to a TDIU has been raised by the record in connection with the increased rating claim on appeal, and is before the Board.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

In December 2014, the Veteran testified regarding this matter at a video conference hearing before the undersigned.  A transcript of the hearing has been associated with the claims file. 

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. Prior to November 19, 2013, the evidence of record does not show that the Veteran's PTSD symptoms manifest total occupational and social impairment.   

2. Since November 19, 2013, the evidence of record shows that the Veteran's PTSD has resulted in total occupational and social impairment.  


CONCLUSIONS OF LAW

1. The criteria for an initial disability rating in excess of 70 percent for PTSD prior to November 19, 2013, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.21, 4.126, 4.130, Diagnostic Code (DC) 9411 (2014).

2. The criteria for a maximum rating of 100 percent for PTSD since November 19, 2013, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.21, 4.126, 4.130, Diagnostic Code (DC) 9411 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The award of service connection for PTSD represented a substantiation of the Veteran's original claim, and thus the filing of a notice of disagreement with the initial rating assigned did not trigger additional 38 U.S.C.A. § 5103(a) notice requirements.  Therefore, any defect as to notice is not prejudicial.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. Peake, 22 Vet. App. 128, 134 (2008).  Moreover, the Veteran was notified of regulations pertinent to the establishment of a disability rating and an effective date in an April 2009 letter.  Dingess/Hartman, 19 Vet. App. at 478.

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, private medical records, and VA medical records have been obtained.  Also, the VA examinations of the Veteran's PTSD in November 2009, July 2010, and September 2013 Disability Benefits Questionnaire (DBQ) examination and their associated reports were adequate because, as discussed below, they were based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because they provided detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  

Also, 38 C.F.R. 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties consisting of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In this case, during the December 2014 Board personal hearing, the VLJ complied with these requirements.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c) (2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c) (2), and that any error in notice provided during the Veteran's hearing constitutes harmless error. 

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

II. Increased Rating

The Veteran argues that his PTSD symptoms are more severe than a 70 percent disability rating reflects.  

Disability evaluations are determined by comparing a veteran's present symptoms with the criteria set forth in the VA Schedule for Rating Disabilities, which is based upon average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment.  See 38 C.F.R. § 4.1. See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where the veteran is appealing the rating for an already established service-connected condition, his present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Under the General Rating Formula for Mental Disorders, a 70 percent evaluation requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, DC 9411 (2014).

A 100 percent rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id. 

Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b).

The Global Assessment Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A score of 31 to 40 reflects some impairment in reality testing or communication or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood.  A score of 41 to 50 is assigned where there are "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM-IV) 47 (4th ed. 1994).  A score of 51 to 60 is appropriate where there are "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers)."  Id.  A GAF score of 61 to 70 indicates the examinee has some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functions pretty well with some meaningful interpersonal relationships.  Id. at 46.  While particular GAF scores are not contained in the VA schedule of ratings for mental disorders, 38 C.F.R. § 4.130, they are a useful tool in assessing a Veteran's disability and assigning disability evaluations.  However, they are just one of many factors considered when determining an evaluation.

The Board notes that, since the Veteran was last examined, a new edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-V) has been published, and it contains no GAF score information.  However, as the Veteran was examined prior to this change and was provided with GAF scores, the Board will evaluate them as one piece of information in determining the level of severity of the Veteran's PTSD. 

It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

In this case, a March 2009 VA mental health treatment record noted the Veteran was referred by a private physician due to his symptoms of PTSD.  He reported symptoms of nightmares several times a week, hypervigilance, flashbacks, exaggerated startle reflex, irritability, dislike of crowds, sleep problems, depression, and anxiety.  He was an active gardener and beekeeper.  The examiner noted the Veteran presented as neatly dressed, but unshaven and mildly disheveled.  He was cooperative, restless throughout the session, had normal and appropriate thought content, had a short attention span, and reported recent memory problems.  He denied hallucinations and delusions.  He reported suicidal ideation in the past, but denied any active suicidal ideation or plan.  He was diagnosed with PTSD and major depressive disorder, recurrent, moderate.  He was given a GAF score of 45.  It was noted his highest GAF score in the past year was 50.  Later that month, the Veteran was seen again for a VA mental health treatment visit.  It was noted the Veteran reported he avoids crowds, "always sits with a mind toward escaping," and has felt more depressed over time.  He claimed his wife was very supportive.   He presented as passive in interaction, avoided eye contact, and "moderately psychomotor retarded."  The report noted the Veteran had a sense of responsibility to his family and his significant other, positive coping skills, positive problem-solving skills, and positive therapeutic relationship. 

VA mental health treatment records in April 2009 noted the Veteran's mood and affect were depressed, but his insight and judgment were adequate.  The Veteran reported he has not had any improvement with respect to his depressive symptoms or nightmares.  The record noted the Veteran seemed slightly less depressed than initial contact, but noted this was not a significant or marked improvement.   

A May 2009 VA mental health treatment record noted the Veteran reported he stayed busy gardening and beekeeping with his brother.  Additionally, his 7 year old nephew lived with him and his wife.  He noted this was a joy for them.  He was taking Temazepam that had been helping him sleep.  The record noted the Veteran appeared to have more energy and was more interactive in this session.  A subsequent May 2009 VA mental health treatment record noted the Veteran presented with depressed affect and mood, and poor eye contact.  He reported nightmares, hopeless thoughts, depression, suicidal thoughts with no plan or intent, and loss of energy and motivation.  He stated he had continued to work in his garden and had positive social support.  The report noted he had good hygiene.  

A June 2009 VA mental health treatment record noted the Veteran reported he was doing somewhat better since beginning the Bupropion, with increased sleep and decreased depression.  He continued to be very active with his beekeeping and gardening and missed his nephew and wife while they were on vacation.  A July 2009 VA mental health treatment record noted the Veteran presented with depressed affect and mood, polite manners, and was soft spoken.  He stated he continued to take Bupropion and Temazepam and was sleeping better, although he had continued to have nightmares every night.  He reported some thoughts of hopelessness, but denied suicidal ideation.  

A September 2009 VA mental health treatment record noted the Veteran stated he was not doing well, explaining his home burnt down in July.  Despite this, he reported overall continued improvement.  He presented as fully oriented, with stooped posture and poor eye contact.  He noted he goes to church, but sits in the back pew, preferring not to socialize with others, and goes to the store for his wife if she cannot, but prefers not to.  He continued to work with his younger brother on beehives, which he enjoyed.  

A November 2009 VA mental health treatment record noted the Veteran reported decreased interest and energy.  His thought content was depressive, including suicidal ideation, but no plan or intent.  He presented with good hygiene.  

The Veteran was afforded a VA psychiatric examination in November 2009.  The examiner noted he reviewed the Veteran's claim folder.  The report noted the Veteran became tearful numerous times during the interview as he spoke of his experiences in Vietnam.  He reported he had been taking medication since spring and stated his combat nightmares were not as bad with medication.  He reported near-constant reoccurring and intrusive thoughts, difficulty sleeping, and nightmares several times a week that would wake him up fighting in a cold sweat.  He stated he has had to sleep in a separate bed from his wife for several years due to his nightmares and panicked awakenings.  He reported avoidance, diminished interest in or engagement in previously enjoyable activities, detachment from people, isolation, weekly panic attacks, difficulty concentrating, hypervigilance, and exaggerated startled response.  He noted his symptoms were constant.  He reported persistent unprovoked outbursts of anger or irritability, which he described as less after beginning medication in 2009.  Prior to being on medication, he would yell at his wife, throw things, punch holes in walls and experienced road rage.  He stated his relationship with his wife of 41 years was good.  The Veteran reported he refused to talk with anyone about these symptoms or about any aspect of Vietnam until early this year at the VA.  The record noted the Veteran reported and displayed very intense psychological and physiological distress at exposure to triggers that reminded him of Vietnam.  The examiner noted the Veteran was a reliable historian.  

Upon examination, the Veteran's orientation, speech and communication were normal, but his appearance and hygiene were not appropriate.  He did not maintain eye contact throughout the examination.  His affect and mood showed a disturbance of motivation and mood, a flattened affect, and mood swings ranging from calm to angry, or fearful and anxiety.  The examiner noted his affect and mood examination indicated a depressed mood, which occurred near-continuously and affected his ability to function independently.  The Veteran had impaired impulse control.  At the time of examination, there were no delusions or hallucinations observed or reported.  Obsessional rituals were absent.  The Veteran's thought process was impaired; he had confusion and difficulty understanding directions.  His memory was mildly impaired; he would forget names, directions, and recent events.  The Veteran struggled with thoughts of suicide, but denied being at risk at this time because of his wife.  The examiner confirmed the Veteran's diagnosis of PTSD and major depression and assigned him a GAF of 45-50.  The examiner opined that the Veteran's psychiatric symptoms caused occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment thinking and mood.  He explained that the Veteran experienced social withdrawal, isolation, interpersonal difficulties due to PTSD symptoms, impaired concentration due to intrusive memories, martial distress resulting from PTSD symptoms, and hypervigilance.  Mentally, he was unable to perform activities of daily living because of interference by numerous PTSD symptoms.  

A January 2010 VA mental health treatment record noted the Veteran's mood and energy were improved, but he still had some sad mood and decreased energy.  He noted he began going to a PTSD group.  He was sleeping better, had fewer nightmares, and denied suicidal ideations.  He presented with good hygiene.  A subsequent January 2010 VA mental health treatment record noted the Veteran reported nightmares 1-2 times per week.  He identified his relationship with his wife as "supportive."  He presented as neatly dressed, well groomed and his thought content was logical.  There was no evidence of suicidal or homicidal ideation.  

A February 2010 VA mental health treatment record stated the Veteran was doing better with mood issues.  He continued to experience nightmares once a week and reported he went to his brother's work shop daily to try to find activities to help him stay busy.  His nephew continues to stay with him and appears to be a source of happiness for the Veteran and his spouse.  

A March 2010 VA mental health treatment record noted the Veteran was stressed about building his new home and had become snappier with his wife.  He noted he continued to find support in his PTSD support group and enjoyed spending time with his grandnephew.  

An April 2010 VA mental health treatment record noted the Veteran was continuing to go to PTSD group sessions and was forming a bond with the other veterans.  He continued to experience flashbacks, but less often, and he still had thoughts of suicide.  It was noted he had good hygiene.  A subsequent April 2010 VA mental health treatment record noted the Veteran had some sleep improvements, was having fewer nightmares, continued to have flashbacks, and distracting thoughts.  He reported he had a history of experiencing thought of harming himself in the past, but such thoughts have significantly decreased since participating in group PTSD sessions.  He presented as well groomed, and his affect and mood were slightly anxious.  

A May 2010 VA mental health treatment record noted the Veteran reported he was doing better overall.  He continued to help his brother with gardening and beekeeping.  He noted his family was doing well and they are enjoying their new home.  He noted he was trying to spend more quality time with his nephew and spouse and he had been attending social outings.  He was still experiencing flashbacks.  He presented as neatly dressed and his affect and mood were calmer and reasonably bright today.  No suicidal or homicidal ideations or evidence of audio or visual hallucinations.  

A July 2010 VA mental health treatment record noted the Veteran was having increased panic attacks, experiencing poor sleep over the past month, flashbacks, and increased nightmares.  He noted his wife and grandnephew were away on vacation for a week and he did not cope well with them being gone.  His mood was depressed.  

The Veteran was afforded another VA psychiatric examination in July 2010.  The Veteran reported daily recurrent intrusive memories, nightmares, daily flashbacks, avoidance, anger, irritability, startled easily, difficulty concentrating, short term memory problems, isolation, anxiety, hypervigilant at home and in public, social withdrawal, feelings of detachment, depression, and suicidal thoughts without any attempts.  His interest was low, but he was still able to enjoy some things.  He noted he had been taking his current medications for about a year that was helpful.  Although the Veteran reported he often stayed to himself, he enjoyed spending time outdoors with his grandnephew.  He further reported he helped his brother with beekeeping and gardening about two days a week.  The examiner noted the Veteran was a reliable historian.  

Upon evaluation, he presented as alert, oriented, and his hygiene was appropriate.  His mood was anxious and depressed with flattened affect.  The examiner found the Veteran had difficulty concentrating and had intermittent panic attacks about once a week, mostly while driving.  He had no delusions or hallucinations.  He currently denied suicidal ideations.  The Veteran had obsessive-compulsive behaviors; would check his door four to five times a day, but it would not interfere with routine activities.  His thought process, judgment, and abstract thinking were intact.  The examiner confirmed the diagnosis of PTSD and major depressive disorder.  The examiner assigned a GAF score of 45.  The examiner further found the Veteran's unemployment was not secondary to the effects of his mental disorder, but rather the Veteran took a normal retirement.  The examiner opined the prognosis for improvement of psychiatric condition and impairments in functional status were poor.  The examiner explained the Veteran had difficulty establishing and maintain effective relationships and difficulty maintaining family role functioning.  

An August 2010 VA mental health treatment record commented that the Veteran's mood was fair and he reported he had been active helping his brother tend to the beehive.  He reported his home situation was going well.  A later August 2010 VA mental health treatment record noted the Veteran was frustrated with his 70 percent disability rating.  He reported he had been sleeping better, but continued to have nightmares.  He presented as well groomed and fully oriented.  His affect and mood were slightly frustrated.  

A September 2010 VA mental health treatment record noted the Veteran continued to experience nightmares and was stressed.  There was no evidence of suicidal ideation.  The record noted the Veteran's affect and mood were anxious and depressed.  

An October 2010 VA mental health treatment record commented that the Veteran had increased depression because one of his brothers recently passed away.  He was having minimal improvements with sleep problems and had been experiencing nightmares.  He continued to help his brother with beekeeping.  The report noted there was no evidence of suicidal or homicidal ideation.  A December 2010 VA mental health treatment record noted the Veteran related he was feeling more depressed due to the holidays and stressed due to his grandnephew's mother living in his home.  He noted his was physically active; finishing his basement into an apartment.  

A January 2011 VA mental health treatment record reported the Veteran's assertions that he had nightmares 2 to 3 times a week and flashbacks.  He reported him and his spouse were doing well.  The record noted the Veteran's affect was clearly less depressed, although he described a depressed, worried mood.  The Veteran presented with good hygiene.  A February 2011 VA mental health treatment record noted the Veteran reported depression, but he had been sleeping better some nights and had been experiencing less nightmares.  The Veteran presented as neatly dressed and well groomed.  

A March 2011 VA mental health treatment record noted the Veteran reported continuing depression and nightmares.  The Veteran's affect and thought content were appropriate.  He reported no delusions, hallucinations, or homicidal ideation.  Suicidal ideation was pronounced during the holidays and the Veteran noted raising his grandnephew was very helpful in keeping him from committing suicide.  His was assigned a GAF score of 40.  

A May 2011 VA mental health treatment record noted the Veteran reported he continued to feel depressed and to have occasional suicidal ideation, but continued to say he could not do it because of his relationship with his grandnephew.  He continued to take medication.  He was assigned a GAF of 40.  

A July 2011 VA mental health treatment record noted the Veteran complained of an increase in anxiety, poor sleep, and some nightmares.  He noted he had gotten upset when his grandnephew's mother would come in and out of the house.  An August 2012 VA mental health treatment record commented that the Veteran had been on several different medications with mixed results, but the Veteran's depression was partially improved on medication.  It also noted the Veteran's biggest complaint was poor sleep.  The Veteran's mood was mildly depressed and affect was constricted at times, but the Veteran would smile when he spoke of his grandnephew.  

A September 2011 VA mental health treatment record noted the Veteran reported increased depressive symptoms.  He described experiencing two specific nightmares and when he awoke, he experienced nausea.  He reported he has been isolated more and had attempted to stay busy to keep his mind distracted.  The Veteran stated his home situation was going well and he had positive relationships with his wife and grandnephew.  The record noted the Veteran's affect and mood were depressed today, but his thought process and judgment were adequate.  

An October 2011 VA mental health treatment record commented that the Veteran had been experiencing increased symptoms over the past month.  He reported he had tried to work on forgiveness over the years.  He had been experiencing fewer nightmares and noted his home situation was going well.  

A December 2011 VA mental health treatment record noted the Veteran reported he was doing fair with regards to his mood and symptoms.  He continued to experience anxiety symptoms at times, flashbacks during the day, and sleep problems, but was experiencing fewer nightmares.  He continued to help his brother care for honey bees and attend PTSD group sessions.  A subsequent December 2011 VA mental health treatment record noted the Veteran suffered from depression and anxiety associated with PTSD.  The Veteran reported he continued to have flashbacks and nightmares, but denied suicidal or homicidal ideations.  The report noted the Veteran's PTSD symptoms persist despite current medication.  

A January 2012 VA mental health treatment record noted the Veteran stated he was doing fair.  He reported flashbacks, memories, mood swings, and that his home situation was going well.  A February 2012 VA mental health treatment record noted the Veteran had persistent nightmares, sleep problems, isolative behavior, anxiety, hypervigilance, exaggerated startled response, flashbacks, avoidant behavior, and some emotional numbing.  He denied suicidal ideations.  The report noted the Veteran's PTSD symptoms were marginally controlled.  

A March 2012 VA mental health treatment record noted the Veteran stated he had some decrease in his PTSD symptoms.  He reported experiencing fewer nightmares, and was staying busy working with his brother in a beehive and preparing a large garden.  He reported his home situation was going well.  The report noted the Veteran presented as neatly dressed, well groomed, oriented, and speech was normal rate and tone.  

An April 2012 VA mental health treatment noted the Veteran reported poor sleep, increased nightmares, increased negative emotions, and trust issues.  He expressed suicidal ideation, but denied actual intent to harm himself.  He continued to assist his brother with bees and gardening.  He and his wife were in the process of obtaining legal custody over their grandnephew.  Veteran noted when he becomes upset, he has had fleeting thoughts of harming himself and others, but denied he would act on thoughts due to caring for his spouse and grandnephew.  The Veteran presented as somewhat disheveled, spoke softly, and made no eye contact.  His mood was sad and affect was tearful.  The record noted the Veteran's PTSD symptoms were poorly controlled.  

A July 2012 VA mental health treatment record noted the Veteran reported an increase in symptoms of depression and anxiety.  He stated his PTSD symptoms had negatively affected his marriage in the past year.  He stated there were times he would like to communicate more openly with his spouse.  Overall, his home situation was ok; noting his wife did activities with their grandnephew since the Veteran has been too busy.  The Veteran noted he continued to keep busy to distract his mind by helping his brother with gardening and beekeeping.  The Veteran presented as unshaven, oriented, limited eye contact, low speech, and logical thought content.  He was depressed and affect was sad.  No evidence of suicidal ideation or homicidal ideation.  He continued to take medication.  

An October 2012 VA mental health treatment record noted the Veteran reported he had been doing badly.  He described a depressed mood and increased PTSD symptoms.  He continued to have nightmares and intrusive memories.  He continued to care for bees, garden, and work on home projects.  Furthermore, his home situation continued to go well and he discussed a recent interaction he experienced with a friend when discussing religion.  The record noted the Veteran's PTSD symptoms were modestly improved, but there remained considerable room for improvement.   

A November 2012 VA mental treatment record noted the Veteran had anxiety and depression associated with PTSD.  He experienced nightmares a couple of times a week, tended to isolate himself at home, and reported flashbacks, noting he may be experiencing memories instead.  He noted his home situation was going well; he took his grandnephew deer hunting.  He presented as casually dressed, neatly groomed, and mood and affect were anxious.  The record noted the Veteran's PTSD symptoms were persisting, but he was at least tolerating an increase in medication.  

A January 2013 VA mental health treatment record noted the Veteran reported increased depressive and PTSD symptoms.  He had been experiencing increased intrusive memories and had been experiencing some nightmares.  He noted he was looking forward to helping his brother with the bees in the spring.  The Veteran presented as adequately groomed, unshaven, oriented, and had normal speech.  His eye contact was limited and his thought content was logical, but his mood was depressed and affect was constricted.  He denied suicidal or homicidal ideation.  

A February 2013 VA mental health treatment record noted the Veteran again stated he had not been doing well, with increased symptoms with seasonal changes.  His sleep continued to be poor and he continued to have nightmares.  Although he reported he had been moody and irritable to his spouse, he verbalized no desire to be harsh to his wife, who the Veteran described as positive and supportive, and described enjoying time with his grandnephew.  He presented as neatly dressed, well groomed, oriented, normal speech, and logical thought content.  His mood was euthymic with broad affect.  No evidence of suicidal or homicidal ideation. 

A March 2013 VA mental health treatment record noted the Veteran reported his mood was about the same.  The record noted he reported having symptoms relevant to the need for atypical antipsychotic agents, but his depression was not completely responsive to antidepressant medication alone.  His mood was anxious and depressed and his affect was congruent to his mood.  The report noted the Veteran's PTSD symptoms were partially improved.  

An April 2013 private statement from psychologist G.B.H noted he had been a provider for VA sponsored treatment programs for veterans with combat-related PTSD and the Veteran had been actively and very regularly participating in the program.  The Veteran reported a good relationship with his wife, vivid recall of traumatic events, flashbacks, nightmares, anger, guarded demeanor, and pervasive anxiety.  He reported suicidal thoughts at times, but those feelings were well controlled.  He further reported he had limited social exposure.  The private psychologist stated the Veteran was encumbered with combat-related PTSD and recommended that he be awarded the maximum allowed benefit for his PTSD.  

An April 2013 VA mental health treatment record noted the Veteran had ongoing depressive symptoms, but his mood was somewhat improved.  The Veteran reported he was planting a garden with his brother.  He described intrusive memories, intense sadness, and loss.  He noted he experienced increased arguing with his wife recently.  The Veteran presented as well groomed, oriented, normal speech, and thought content and judgment were appropriate.  His mood was depressed with sad affect.  No evidence of suicidal or homicidal ideations.  

A May 2013 VA mental health treatment record noted the Veteran reported he had been experiencing some depressive symptoms recently, but identified improvement in mood with the warmer weather.  He continued to garden and bee keep with his brother.  He reported his PTSD symptoms had decreased with being more physically active and distracted.  He further noted his home situation was going well.  The Veteran presented in casual attire, well groomed, oriented and normal speech.  His mood was euthymic with broad affect.  He denied any suicidal or homicidal ideation.  He was awarded a GAF score of 48.  

A July 2013 VA mental health treatment record noted the Veteran reported he was definitely feeling better, although he still reacted very strongly to triggers, continued to have nightmares, sleeping problems, and intrusive memories.  He stated his home situation was going well and him and his wife spent time together as their grandnephew visited his grandparents.  The record noted the Veteran smiled more easily, his mood was a lot better, and affect was broad.  He was well groomed, oriented, and thought content and judgment were logical and appropriate. 

A September 2013 DBQ examination noted the Veteran's file had been reviewed.  The examiner confirmed the Veteran's diagnosis of PTSD and major depressive disorder, noting it was not possible to differentiate what symptoms were attributable to each diagnosis because the symptoms overlapped.  The examiner opined the Veteran had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  The examiner noted the Veteran was very detached from his wife for 45 years and spent most of his time in the basement.  The examiner found the Veteran had recurrent distressing recollections, recurrent nightmares, and intense psychological distress at exposure to internal or external cues.  The Veteran reported persistent avoidance of thoughts, feelings, conversations, activities, places, or people.  He further had markedly diminished interest or participation in significant activities, feelings of detachment from others, sleeping problems, irritability or outburst of anger, depression, anxiety, suspiciousness, panic attacks more than once a week, impairment of short and long term memory, disturbances of motivation and mood, difficulty establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances to include work or a work like setting, inability to establish and maintain effective relationships, suicidal ideation, hypervigilance, and exaggerated startled response.  The examiner noted the Veteran's PTSD symptoms described above caused clinically significant distress or impairment in social, occupational, or other important areas of functioning.  

An October 2013 VA mental health treatment record noted the Veteran reported that his medication helped with his mood and some anxiety.  He continued to avoid people and experienced some nightmares.  He denied suicidal or homicidal ideation.  The record noted the Veteran's PTSD symptoms were controlled to the satisfaction of the Veteran.  

A November 2013 private statement from psychologist G.B.H noted the letter was written in support of the Veteran's application for an increase in his disability from 70 percent to 100 percent.  He had been treating the Veteran in a VA sponsored treatment program for the past 18 months.  G.B.H. noted the Veteran continued to be very socially isolated and reticent in conversation, ignored his personal hygiene, experienced memory loss, often forgot to take prescribed medications, and had been marginally working tending bees for sale and gardening, the latter which he stopped this past year.  He continued to have episodic suicidal thoughts, intrusive recollection of events, auditory hallucinations, and flashbacks.  G.B.H. noted the Veteran should be rated at 100 percent for his service connected disability.  

The Veteran's wife submitted a statement in December 2013, in which she noted it was not easy living with the Veteran's nightmares, depression, anger, lack of communication, and isolation.  She noted their marriage suffered a great deal because of the Veterans symptoms.  They would get into spats, which would develop into "full-blown quarrels" because he would get upset about something and would not tell her what was bothering him.  

A January 2014 private psychiatric DSM IV screening evaluation noted the Veteran reported intrusive thoughts, distressing dreams, hallucinations, flashbacks, intense psychological distress, and physiological reactivity on exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event.  He noted persistent avoidance, inability to recall an important aspect of the event, diminished interest in significant activities, restricted range of affect, and sense of foreshortened future.  He reported difficulty sleeping, irritability, outburst of anger, hypervigilance, and exaggerated startle response.  

Later that day, the Veteran had a private psychiatric evaluation.  The evaluation noted the Veteran reported severe sleep problems, nightmares, crying episodes, irritability, anger management issues, and was very paranoid about everything that around him.  The evaluation noted a letter produced by psychologist G.P.H. noted the Veteran was socially isolated, reticent in conversation, had been noted to ignore personal hygiene, had significant memory loss, often forgot to take medication, had been doing his hobby of tending bees somewhat negligently, had episodic suicidal thoughts, intrusive thoughts, auditory hallucinations, and flashbacks.  The evaluation further noted VA treatment records had been reviewed that noted the Veteran complained of poor relationships with others, strained marital relationship, and not being able to sleep.  The evaluation also noted a letter from the Veteran's wife was also reviewed, in which she stated the Veteran suffered from depression, nightmares, lack of communication, anger, isolation, and blamed others for his problems.  

The evaluation noted most of the Veteran's handicaps had already been recorded, but new developments had developed.  The Veteran had difficulty staying on the subject under discussion.  He was perplexed when questioned, did not seem to connect his thought process with the question to be able to provide an appropriate answer, and had to be reminded to speak louder, which at times brought on irritation.  Also, the Veteran reported he continuously looked through doors and windows thinking people were coming to get him or destroy his house.  He reported being afraid of going anyone alone.  He noted he has hit and choked his wife during his nightmares, used harsh language with episodes of anger, accused his wife of inappropriate behavior, repeatedly talked about being badly treated, had irritability, and did not trust anyone.  He voiced suicidal thoughts repeatedly, had threatened others in traffic, needed frequent reminders to shower and brush his teeth, and at times he was not appropriately dressed to go out of the house.  The Veteran's wife stated the Veteran repeatedly would take wrong turns at intersections even in familiar territory, not able to keep up with the day, date, time, or month, and as a result, would get into frequent arguments when people tried to correct him.  

At this evaluation, the Veteran also underwent a Mississippi scale for combat-related PTSD.  The Veteran reported he had more friends prior to service, was very likely to become violent if pushed too far, would become distressed and upset frequently if something reminded him of the military, people who knew him best were afraid of him, and he was rarely able to get emotionally close to others.  The Veteran further reported he very frequently had nightmares, frequently wondered why he was still alive, rarely enjoyed many things that he used to enjoy, and very frequently had trouble concentrating on tasks, would cry for no good reason, disliked crowds, had memory problems, and was frequently frightened of his urges.  

Upon examination, the evaluator noted the Veteran presented as well developed, unshaven, disheveled, sweating profusely, paranoid, guarded, suspicious, had poor articulation, hardly audible, and actively delusional.  The Veteran was rambling and fragmented.  His mood was depressed, he had poor attention and concentration, poor memory, he had impaired insight and judgment, and had chronic suicidal thoughts.  He denied hallucinations.  The examiner confirmed the diagnosis of PTSD and also diagnosed the Veteran with alcohol dependence.  The Veteran was awarded a GAF score of 38.  The examiner noted the Veteran scored a 147 on the Mississippi scale, which was positive for PTSD.  The evaluator opined "this 70 percent service connected veteran for PTSD is totally, permanently and irreversibly incapacitated by his service connected condition and is no longer employable."  

During his December 2014 Board hearing, the Veteran asserted his wife will not sleep in the same bed as him because he was hitting and chocking her when he awoke from his nightmares.  He also suffers from flashbacks.  He stated he gets so mad that he could strangle people.  With the help of his representative, he asserted he has a hard time communicating and processing thoughts, has a hard time concentrating, has hallucinations about once a week, is paranoid, has had suicidal thoughts, although his medication is helping to sustain those thoughts, is neglectful of his personal hygiene, gets angry, gets disoriented to times and places, and gets lost in familiar territories.  The Veteran noted he normally stays in his basement alone.  He thinks about hurting others around once a month sometimes.  Additionally, he stated he becomes violent once a month or so.  

Based on the evidence of record, the Board finds that a rating of 70 percent is warranted for the Veteran's PTSD prior November 19, 2013.  

In this regard, the Board notes that the Veteran suffers from symptoms such as depression, anxiety, chronic sleep impairment, social withdrawal, intrusive and recurrent thoughts, anger, unprovoked irritability with periods of violence, significant distress and impairment in social, occupational, and other ordinary areas of functioning, suicidal ideations, and neglect of personal appearance, self-care, and physical health.  The Veteran's disability most closely approximates occupational and social impairment with deficiencies in most areas due to the symptoms listed in the criteria for a 70 percent rating under DC 9411 for the period prior to November 19, 2013.  

The Board acknowledges that the symptoms described above do not indicate that the Veteran experiences all of the symptoms associated with a 70 percent disability evaluation for PTSD.  However, the Court has held that the symptoms enumerated under the schedule for rating mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular disability rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The Board finds that the evidence as a whole suggests that there is occupational and social impairment with deficiencies in most areas.  Therefore, a 70 percent disability evaluation, even though all the specific symptoms listed for a 70 percent evaluation are not manifested.

Consideration has been given to assigning a higher disability evaluation for the Veteran's PTSD for the period prior to November 19, 2013.  The evidence shows that the Veteran does not demonstrate symptoms commensurate with the type contemplated by gross impairment in thought processes or communication, persistent delusions or hallucinations, or grossly inappropriate behavior.  In this respect, while the Veteran's psychiatric symptoms are certainly significant, they do not more closely approximate a mental impairment akin to losing touch with reality, which is evidently contemplated by the criteria for the 100 percent rating.  Most of his documented symptoms (e.g., sleep impairments, depression, irritability with periods of violence, suicidal ideation, spatial disorientation, neglect of personal appearance, self-care, and physical health) are of the type set forth in the criteria for a 70 percent evaluation.  In addition, total occupational and social impairment is not shown by the record.  Although an April 2013 private statement from psychologist G.B.H. noted that the Veteran should be awarded the maximum benefit for his PSTD, the psychologist noted the Veteran had a good relationship with his wife, vivid recall of traumatic events, flashbacks, nightmares, anger, guarded demeanor, pervasive anxiety, limited social exposure, and suicidal thoughts at times.  These symptoms are of the type included in the criteria for a 70 percent evaluation.  Moreover, while the Veteran indicated that he had a very little social life, he reported a supportive relationship with his wife, that he enjoyed spending time with grandnephew and that he made connections with other veterans in his PTSD support group.  Therefore, a 100 percent evaluation under the General Rating Formula for Mental Disorders is not warranted.

Resolving all reasonable doubt in favor of the Veteran, the Board will assign a maximum scheduler evaluation of 100 percent for the Veteran's PTSD for the period since November 13, 2013.  

In the November 19, 2013, statement by private psychologist G.B.H., the psychologist noted the Veteran reported he was socially isolated, reticent in conversation, ignored his personal hygiene, experienced memory loss, often forgot to take prescribed medications, and had episodic suicidal thoughts, intrusive recollection of events, auditory hallucinations, and flashbacks.  The psychologist stated the Veteran's rating should be increased to 100 percent.  Although the psychologist did not state he had reviewed the Veteran's claims file, the psychologist noted he had been treating the Veteran in a VA sponsored treatment program for the past 18 months, thus was familiar with the Veteran and his symptoms.  Moreover, the January 2014 private psychiatric evaluation confirmed the findings from psychologist G.B.H.  The evaluation noted the Veteran's VA treatment records had been reviewed and concluded after examination that the Veteran was totally, permanently and irreversibly incapacitated by his service connected condition and was no longer employable.  Furthermore, evaluation noted the Veteran was found to have auditory hallucinations and was actively delusional.

While the symptoms reported and observed for this period do not clearly manifest mental impairment of the severity as contemplated by the criteria for the 100 percent rating, the examiner did strongly opine that the Veteran totally, permanently and irreversibly incapacitated by his service-connected condition, and no longer employable as a result.  In view of this well-reasoned opinion by the Veteran's treating psychiatrist, the Board resolves all reasonable doubt in the Veteran's favor, and finds that the effect of the Veteran's symptoms for this period more closely approximates the total social and occupational impairment contemplated by the criteria for a 100 percent rating.  As such, the assignment of a 100 percent disability rating is warranted for PTSD since November 13, 2013.

The Board has considered whether an extraschedular evaluation is warranted for the period prior to November 19, 2013.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's service connected disabilities are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  

The Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to those discussed above, i.e., that his PTSD is more severe than is reflected by the assigned ratings.  The Veteran's psychiatric symptoms are either explicitly part of the schedular rating criteria under the general formula for rating mental disorders at 38 C.F.R. § 4.130; are analogous to the schedular rating criteria (see 38 C.F.R. §§ 4.20, 4.21), or are "like or similar to" the schedular rating criteria (see Mauerhan at 442-43).  The schedular rating criteria, Diagnostic Code 9411, specifically provide for disability ratings based on a combination of history and clinical findings.  The Veteran's symptoms of irritability, social withdrawal, depressed mood, anxiety, suicidal ideation, and memory loss are specifically included in the rating schedule, and the assigned disability ratings specifically rate based on the degree of occupational and social impairment, including due to specific symptomatology.  Therefore, the schedular criteria are adequate to evaluate the Veteran's disability.  In view of the circumstances, the Board finds that the rating schedule is adequate, even in regard to  any collective and combined effect of all of the Veteran's service-connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 2013-7104, 2014 WL 3844196 (Fed. Cir. Aug. 6, 2014).

In summary, the Board finds that the weight of the evidence establishes that the Veteran's PTSD symptoms most closely approximate the 70 percent criteria, but no higher, for the period prior to November 13, 2013; and a maximum schedular rating of 100 percent criteria for the period since November 13, 2013.  38 C.F.R. § 4.130, DC 9411 (2014); see also Gilbert, 1 Vet. App. at 53-56. 


ORDER

Entitlement to an initial rating in excess of 70 percent for PTSD prior to November 19, 2013, is denied. 

Entitlement to a maximum schedular evaluation of 100 percent for PTSD since November 19, 2013, is granted.


REMAND

As noted in the introduction above, during his July 2010 VA psychiatric examination, the Veteran asserted he stopped working as the result of his mental disorder.  It was further noted the when the Veteran worked, he had maintained adequate relationships with supervisors and coworkers mostly by staying away from people.  The AOJ has not yet considered the issue of entitlement to a TDIU prior to the November 19, 2013.

Accordingly, the case is REMANDED for the following action:

 1. Send a letter to the Veteran, with the appropriate claim form, informing him of the evidence required to establish entitlement to a TDIU prior to November 19, 2013.

2. Upon review of any evidence submitted, and any additional development deemed necessary, evaluate and adjudicate the TDIU claim. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


